Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
1.          The drawings filed on 04/15/20.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
2.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.          Claim(s) 1-4, 7-9, 11-12, is/are rejected under 35 U.S.C. 102(a1) as being unpatentable over Maruya et al. (Pub. No. 2019/0287941). Hereafter “Maruya”.
            Regarding Claim(s) 1, Maruya teaches 
            capturing a top view of the vertical wire interconnection, (figures 2(A-B), 5(A-C), wire 42); identifying a position of a tip end of the vertical wire interconnection from the top view, (figures 1, 3(A-D), 5(A-C), free air ball 43 is not different from a tip end of the vertical wire 42);

           determining a contact height at which the electrical connection is made, the contact height corresponding to the height of the vertical wire interconnection, ([0003, 0047, 0088, 0097]).

            Regarding Claim(s) 2, Maruya teaches the vertical wire interconnection comprises a ball bond formed on the substrate, (figures 1, 3(A-D), elements 112, 122 are not different from a ball bond formed on the substrate 120), and a vertical wire portion that extends vertically upwards from the ball bond and terminates at the tip end of the vertical wire interconnection, (figures 1, vertical wire 42, elements 112, 122 are not different from a ball bond formed on the substrate 120).

            Regarding Claim(s) 3, Maruya teaches the vertical wire portion is straight and substantially perpendicular to a planar surface of the substrate, (figures 1, 5(A-C), vertical wire portion 42).

            Regarding Claim(s) 4, Maruya teaches capturing the top view of the substrate is performed by an optical system positionable directly above the substrate, and wherein the said optical system is movable relative to the substrate on a horizontal plane that is generally parallel to a planar surface of the substrate, (figure 1, load sensor 50, driving mechanism 12, 10. [0041, 

            Regarding Claim(s) 7, Maruya teaches determining locations of a plurality of vertical wire interconnections that have been bonded onto the substrate, prior to capturing a top view of the substrate comprising each of the plurality of vertical wire interconnections, (figures 3(A-D), electrodes 112, 122.  It is inherent that locations of a plurality of vertical wire interconnections corresponding to electrodes 112, 122 are determined proior to capturing a top view of the substrate).

            Regarding Claim(s) 8, Maruya teaches bonding wire extending from a capillary of a bonding apparatus, (figures 5(A-C), pressing part 47 is not different from a capillary), the bonding apparatus being operative to bond vertical wire interconnections onto the substrate and further comprises a contact detection device for detecting electrical contact between the bonding wire and the vertical wire interconnection, ([0040]).

            Regarding Claim(s) 9, Maruya teaches  forming a free air ball at a free end of the bonding wire prior to lowering the bonding wire towards the vertical wire interconnection, whereby the electrical connection is made between the free air ball on the bonding wire and the tip end of the vertical wire interconnection, (figures 3(A-D), 5(A-C)).

            Regarding Claim(s) 11, Maruya teaches locating the conductive probe above a planar surface of the substrate without any obstacles in between; lowering the conductive probe towards 

            Regarding Claim(s) 12, Maruya teaches determining an actual vertical height of the vertical wire interconnection by calculating a difference between the height of the vertical wire interconnection and the height of the substrate, ([0003, 0047, 0088, 0097]).

Claim Rejections - 35 USC § 103
5.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

7.          Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruya et al. (Pub. No. 2019/0287941). Hereafter “Maruya”.
Regarding Claim(s) 10, although Maruya does not teach a diameter of the free air ball is larger than a diameter of the bonding wire, and is up to 5 times of the diameter of the bonding wire, selection of a diameter of the free air ball is larger than a diameter of the bonding wire, and is up to 5 times of the diameter of the bonding wire or similar range is well known.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to choose appropriate a diameter of the free air ball for the benefit of well operated bonding system.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Allowable Subject Matter
8.          Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 5. 
10.          As claim 5, the prior art of record taken alone or in combination, fails to disclose or render obvious a method of measuring a height of a vertical wire interconnection bonded onto a substrate, the method comprising locating a conductive probe over the tip end of the vertical wire interconnection, and lowering the conductive probe towards the vertical wire interconnection until an electrical connection is made between the conductive probe and the tip end of the vertical wire interconnection; and determining a contact height at which the electrical connection is made, the contact height corresponding to the height of the vertical wire interconnection; 

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

		
July 3, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877